Citation Nr: 1811798	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-16 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a thoracic spine disability.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for a left hip disability. 

4. Entitlement to service connection for a right hip disability.

5. Entitlement to service connection for a left knee disability.
 
6. Entitlement to service connection for a right knee disability.
 
7. Entitlement to service connection for a left leg disability.
 
8. Entitlement to service connection for a right leg disability.
 
9. Entitlement to service connection for right ear hearing loss.
 
10. Entitlement to service connection for obstructive sleep apnea.
 
11. Entitlement to service connection for prostate cancer.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1968 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from July 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.
 
In April 2016, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 
The issues of entitlement to service connection for a lumbar spine disability, left hip disability, right hip disability, left knee disability, right knee disability, left leg disability, right leg disability, right ear hearing loss, obstructive sleep apnea, and prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the April 2016 hearing, the Veteran, through his representative, requested to withdraw the issue of entitlement to service connection for a thoracic spine disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a thoracic spine disability have been met and the appeal as to this issue is withdrawn. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2017). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).

In the present case, at the April 2016 hearing, the Veteran, through his representative, withdrew from consideration the issue of entitlement to service connection for a thoracic spine disability. Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.


ORDER

Entitlement to service connection for a thoracic spine disability is dismissed.
 

REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive any outstanding treatment records and to provide new VA examinations. 

The Veteran seeks entitlement to service connection for a lumbar spine disability, left hip disability, right hip disability, left knee disability, right knee disability, left leg disability, right leg disability, right ear hearing loss, obstructive sleep apnea, and prostate cancer. 

The Board observes that the Veteran's service records reveal that he was involved in a motor vehicle crash in September 1969. Essentially, he has indicated that the majority of his claimed disabilities stem from this incident. Additional service records document some treatment for back and hip pain.

The Veteran last received a VA examination for his lumbar spine disability and right ear hearing loss in March 2011. The examiner rendered a diagnosis of lumbar strain, but opined that the strain is less likely than not related to the incident that occurred while on active duty. The examiner also determined that the Veteran's right ear hearing loss did not satisfy the criteria of a hearing loss disability for VA purposes. 

In July 2011, the Louisville RO later sought additional opinions from its Regional Medical Officer. The Regional Medical Officer reviewed the Veteran's claims file and opined that the nature and etiology of the Veteran's left hip disability and right knee disability could not be resolved without resort to mere speculation. 

The Board notes that additional medical records were later added to the record, which show treatment for hip and back pain, as well as diagnoses of prostate cancer in May 1997 and obstructive sleep apnea in March 2005.

In April 2016, the Veteran testified that he continues to suffer from low back pain that radiates into his hips and lower extremities. He again pointed to the September 1969 motor vehicle accident as the primary cause of his conditions. The Veteran also stated that his hearing loss has worsened since the March 2011 examination.

In light of the above, the Board finds that March 2011 VA examination and July 2011 Medical Officer Opinion to be inadequate for rating purposes. Given this and the substantial period of time that has elapsed since then, new VA examinations for a lumbar spine disability, left hip disability, right hip disability, left knee disability, and right knee disability, and right ear hearing loss are warranted. Moreover, as it is unclear if the Veteran suffers from a disability of the legs, an additional VA examination for a right and left leg disability would also be of considerable assistance to the Board. 

Further, it does not appear that the Veteran has ever received VA examinations for his claimed obstructive sleep apnea and prostate cancer. As discussed above, he has been diagnosed with both obstructive sleep apnea and prostate cancer. Therefore, the Board finds that VA's duty to assist has been triggered and it must provide VA examination for these claimed disabilities as well. See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board observes that the Veteran has received some prior VA and private treatment for his claimed disabilities, but no additional treatment records have been added in quite some time. The Board does however note that after his April 2016 videoconference hearing, he submitted a few private treatment reports from 2016. Therefore, VA should obtain all relevant and outstanding treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, identify and obtain any outstanding, relevant treatment records, and associate them with the Veteran's electronic claims file. If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. All attempts to obtain records should be documented in the Veteran's Virtual VA and VBMS claims file.

2. Then, after pertinent records are obtained, but whether or not records are obtained, schedule the Veteran for a VA examination(s) with a VA examiner(s) of appropriate expertise to determine the nature and etiology of his claimed lumbar spine disability, left hip disability, right hip disability, left knee disability, right knee disability, left leg disability, right leg disability, right ear hearing loss, obstructive sleep apnea, and prostate cancer. The examiner(s) is/are to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.

(a) After the review of the electronic claims file and examination(s) of the Veteran, the examiner(s) should identify and state all claimed disabilities that have been found. An explanation for any opinions expressed must be provided, and if the requested information cannot be provided without resort to speculation, the examiner(s) should so state and explain why.

(b) If the examiner(s) do/does not find a claimed disability or finds that a diagnosis of such is not appropriate, the examiner should give specific reasoning for that conclusion. If no particular claimed disability is found the examiner(s) must express whether the disability existed earlier in the appeal period and the examiner should clearly explain why the noted evidence does not establish a chronic diagnosis.

(c) If and only if the examiner(s) finds that a lumbar spine disability, left hip disability, right hip disability, left knee disability, right knee disability, left leg disability, right leg disability, right ear hearing loss, obstructive sleep apnea, and prostate cancer is/are present, or was/were present at any time during the appeal period though it has since resolved, the examiner(s) should then opine whether the Veteran's identified disability at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service. 

The examiner(s) should specifically address the Veteran's contentions and his lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology. The examiner(s) should also address and reconcile any previous examination reports, as well as any other pertinent evidence of record, as necessary.  

3. After the development requested has been completed, the AOJ should review any examination report and opinion to ensure that it is in complete compliance with the directives of this REMAND. If a report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and allowed to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


